NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee

                                        v.

                BARON SYLVESTER GREEN, II, Appellant.

                             No. 1 CA-CR 13-0702
                              FILED 07-24-2014


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201300259
                The Honorable Rick A. Williams, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. GREEN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


B R O W N, Judge:

¶1             Barron Sylvester Green II appeals his conviction and
sentence for tampering with physical evidence. Counsel for Green filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising that after searching the
record on appeal, she was unable to find any arguable grounds for
reversal. Green was granted the opportunity to file a supplemental brief
in propria persona, but he has not done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). We
view the facts in the light most favorable to sustaining the conviction and
resolve all reasonable inferences against Green. State v. Guerra, 161 Ariz.
289, 293, 778 P.2d 1185, 1189 (1989). Finding no reversible error, we
affirm.

¶3           The State charged Green with one count of tampering with
physical evidence, a class 6 felony, in violation of Arizona Revised Statute
section 13-2809, which states that “[a] person commits tampering with
physical evidence if, with the intent that it be . . . unavailable in an official
proceeding which . . . such person knows is about to be instituted, such
person . . . [d]estroys, mutilates, alters, conceals or removes physical
evidence with the intent to impair its verity or availability[.]” The
following evidence was presented at trial.

¶4            On October 13, 2012, Green was serving a prison sentence in
Kingman. Corrections Officer Jaromscak entered “Pod C” to awaken an
inmate who was assigned to be a “tool porter.” Jaromscak heard Green
yell “One Time,” which is slang used to notify other inmates that a guard
is entering, and Jaromscak noticed Green was focused on inmate D.W.
Believing there might have been something occurring with a cell phone,
Jaromscak left the pod and asked for assistance from two other officers.
When Jaromscak conducted a “pat search” of D.W., a cell phone dropped
out of his pant leg. D.W. immediately tried to hit one of the officers while


                                       2
                            STATE v. GREEN
                           Decision of the Court

at the same time he kicked the phone and it landed near Green.
Jaromscak saw Green grab the cell phone and run toward the bathroom,
where he throw the phone in the toilet and flushed it repeatedly. The
officers were unable to locate the phone.

¶5            Jaromscak testified that all inmates are notified at
“orientation” that cell phones are considered “dangerous contraband,”
and any inmate that is found in possession of a cell phone can be charged
with “extra time.”

¶6           A jury found Green guilty as charged and the trial court
determined the State proved its allegation that Green had a prior felony
conviction. The court then sentenced Green to a mitigated sentence of one
and one-quarter years’ imprisonment, to be served consecutively to the
sentence he was already serving. This timely appeal followed.

¶7            We have searched the entire record for reversible error and
find none. All of the proceedings were in accordance with Arizona Rules
of Criminal Procedure. The record shows Green was present at all
pertinent proceedings, was represented by counsel, and that the evidence
presented at trial supports the conviction. Green had an opportunity to
speak before sentencing, and the sentence imposed was within the
statutory limits. Accordingly, we affirm Green’s conviction and sentence.

¶8             Upon the filing of this decision, counsel shall inform Green
of the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Green shall
have thirty days from the date of this decision to proceed, if he so desires,
with a pro per motion for reconsideration or petition for review.




                                   :gsh



                                     3